Citation Nr: 1140477	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 1986 rating decision which denied service connection for a right ankle disability. 

2.  Whether there was CUE in a December 1986 rating decision which denied service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to revise or reverse on the basis of CUE a December 1986 rating decision denying, in pertinent part, disabilities of the bilateral ankles. 

The Veteran testified at a May 2011 Board hearing at the St. Petersburg RO before the undersigned.  A transcript of the hearing has been associated with the claims file. 

In August 2008, the Veteran petitioned to reopen his service connection claims for bilateral ankle disabilities.  The agency of original jurisdiction (AOJ) has not yet adjudicated this issue.  Accordingly, the Board does not have jurisdiction over it, and the petition to reopen the claims of entitlement to service connection for bilateral ankle disabilities is REFERRED to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The denial of service connection for a right ankle disability in the December 1986 rating decision was reasonably supported by the law at the time and the evidence then of record, which did not definitely establish a current disability.

2.  The denial of service connection for a left ankle disability in the December 1986 rating decision was reasonably supported by the law at the time and the evidence then of record, which did not definitely establish a current disability.


CONCLUSIONS OF LAW

1.  CUE was not committed in the December 1986 rating decision with regard to the denial of service connection for a right ankle disability.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).


2.  CUE was not committed in the December 1986 rating decision with regard to the denial of service connection for a left ankle disability.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits under parts II or III of title 38, which govern the benefits available under the laws administered by VA.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  Whether there is CUE in a rating decision must be based on the record and law that existed at the time of the prior adjudication in question, and therefore the notice and duty to assist provisions under the VCAA are not applicable.  Id.; see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, it is noted that "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board finds that the notice and assistance provisions of the VCAA are not applicable.

II. Analysis

The Veteran seeks revision or reversal of a December 1986 rating decision on the basis of CUE with regard to denials of service connection for disabilities of the bilateral ankles.  For the following reasons, the Board finds that CUE was not committed in that decision. 

By way of background, the Veteran initially submitted claims of entitlement to service connection for disabilities of the bilateral ankles in October 1986.  The claims were denied in a December 1986 rating decision.  The Veteran did not appeal and the decision became final.   See 38 U.S.C.A. § 7105.  The Veteran subsequently sought to reopen these claims in March 1994.  In a September 1994 rating decision, the RO found that new and material evidence had not been submitted to reopen these claims.  The Veteran has not argued that there was CUE in this decision.

There are only two exceptions to the rule of finality of VA decisions: (1) challenges based on CUE in a prior, final decision (see 38 U.S.C.A. §§ 5109A, 7111 (West 2002)), and reopened claims based on new and material evidence (see 38 U.S.C.A. § 5108 (West 2002)).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  The only issue currently before the Board is whether there was CUE in the December 1986 rating decision.  In this regard, previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2011).

The United States Court of Appeals for Veterans Claims (Court) has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has emphasized the stringent standard for establishing CUE:

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error . . . If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell, 3 Vet. App. at 313-14, cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, the Court has rejected general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" as being too broad.  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error. Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel, 6 Vet. App. at 245. Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The Veteran argues that the denial of service connection for disabilities of the bilateral ankles in the December 1986 rating decision was clearly and unmistakably erroneous because the evidence then of record showed that he had suffered multiple injuries to the ankles during active service and that he continued to suffer from residual pain and weakness of the ankles thereafter.  The December 1986 rating decision had denied service connection because the RO found that the Veteran did not then have a current disability of either ankle.  In support of his argument that this finding constituted CUE, the Veteran has cited to 38 C.F.R. § 4.59 (2011), which provides, in pertinent part, that "[i]t is the intent of the schedule [for rating disabilities] to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint."  The Board notes that an almost identical version of section 4.59 was in effect at the time of the December 1986 rating decision.  See 38 C.F.R. § 4.59 (1985).

The Board acknowledges the Veteran's arguments.  However, a simple disagreement as to how the facts were weighed or evaluated cannot lead to a finding of CUE.  See Damrel, 6 Vet. App. at 245.  In this case, the evidence of record at the time of the December 1986 rating decision showed that the Veteran continued to experience bilateral ankle pain, but that no objective pathology of the ankles was found on examination.  Thus, as will be explained below, it was certainly within the province of the RO to find that the Veteran did not have a current disability of the ankles.  

Specifically, the Veteran's service treatment records reflect that in June 1977 he twisted his left ankle while playing basketball.  An x-ray study showed no fracture.  He was diagnosed with a left ankle sprain.  In July 1977 the Veteran twisted his left foot and ankle while coming down the stairs.  The Veteran experienced a lot of pain and swelling was noted on examination.  However, x-rays taken at the time showed no fracture.  He twisted his left ankle again later that month when he stepped in a hole.  Swelling was noted on examination.  He was diagnosed with a left ankle sprain and placed on profile for one month.  Service treatment records thereafter do not reflect complaints or findings with regard to the left ankle.  A March 1978 periodic examination reflects that the Veteran's feet and lower extremities were found to be normal on clinical evaluation.  A February 1979 service treatment record showed that the Veteran reported pain in the tip of the fourth metatarsal of the left foot, but did not mention any ankle problems.  In May 1980, the Veteran twisted his right ankle when he fell in a ditch.  The Veteran had sharp pain on inversion and eversion and was diagnosed with a bruised tendon.  The July 1980 separation examination reflects that the Veteran's feet and lower extremities were found to be normal on clinical evaluation.  In an August 1980 report of medical history, the Veteran indicated that he had a history of foot trouble and swollen or painful joints.  It was noted by medical personnel on this form that the Veteran continued to have some discomfort of the ankles off and on since a sprain two years earlier. 

The earliest relevant post-service medical evidence at the time of the December 1986 rating decision was a September 1984 private treatment record reflecting that the Veteran was seen in the emergency room after he sustained an injury to his right ankle while playing basketball.  Examination revealed localized pain and swelling over the lateral malleolar area.  X-rays did not reveal any evidence of a fracture or fracture dislocation.  The Veteran was diagnosed with a right ankle sprain.  

The only other relevant medical evidence at the time was a November 1986 VA examination report, which reflects that the Veteran complained of pain and swelling of both ankles.  It was noted that the Veteran had sprained one ankle "while playing games" (presumably referring to the in-service basketball injury) and the other when he stepped out of a truck and landed on a rock.  The Veteran reported that the pain never went away completely.  On examination, the Veteran was able to dorsiflex, plantar flex, invert, and evert the ankles "in a normal fashion."  Range of motion was not restricted.  When the ankle was stressed by inversion there was a little pain between the fibula and the talus.  The examiner stated that the rest of the examination was "abnormal," but in the context of the report it is clear that the examiner meant to write "normal," given the fact that no other abnormalities were noted.  Specifically, the examiner stated that the arch was normal, no plantar calluses were seen, there was no swelling of the ankle joint itself and no clicking noises could be produced when moving the ankle up and down.  The Veteran also walked with a normal gait.  The Veteran was diagnosed with a "possible . . . post ankle sprain ache" of the left and right ankles.  The Veteran was sent for x-rays, which were negative for evidence of bone, joint, or soft tissue abnormalities in either ankle.  The examiner noted in the examination report that the x-rays showed "stable ankles."

In sum, the evidence of record at the time of the December 1986 rating decision showed that although the Veteran sustained ankle sprains in service and continued to report ankle pain thereafter, no objective pathology was found on examination.  Moreover, with regard to the right ankle, the Veteran had also sustained a post-service ankle sprain in September 1984, which at least suggested a possible intercurrent cause for his right ankle pain.  Service connection is generally not warranted for subjective complaints of pain without a diagnosed disability.  In this regard, in Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), the United States Court of Appeals for Veterans Claims (Court) held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Although this case was decided well after the December 1986 rating decision, there is no indication that VA law ever mandated that service connection be granted for subjective complaints of pain.  With regard to section 4.59, the Board notes that this provision governs the evaluation of disabilities that have already been service connected, and does not dictate the circumstances under which service connection must be granted in the first place.  It was perfectly within the province of the RO to decide that the Veteran's subjective complaints of pain, without any evidence of chronic objective pathology either during service or at the time of the Veteran's initial claim for service connection, did not constitute a disability eligible for service connection.  In coming to such a conclusion, the Board emphasizes that it makes no finding with regard to the merits of the service connection claims themselves, were they to be reopened.  

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the December 1986 rating decision with regard to the denials of disabilities of the bilateral ankles.  Accordingly, the Veteran's CUE motion must be denied.  See 38 C.F.R. § 3.303(c); Fugo, 6 Vet. App. at 43-44. 


ORDER

The motion to revise or reverse the December 1986 denial of service connection for a right ankle disability based on CUE is denied. 

The motion to revise or reverse the December 1986 denial of service connection for a left ankle disability based on CUE is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


